            Case 6:18-cv-01100-EFM-ADM Document 136-9 Filed 10/01/19 Page 1 of 1



Seema Tendolkar

From:               Lee Budner
Sent:               Friday, July 19, 2019 4:21 PM
To:                 Seidel, Martin; Waisnor, Jonathan D.; Niczky, Joseph T.; Philipsek, Samuel; Houghton-Larsen, M Annie;
                    Jim Robinson
Cc:                 Ann Marie Arcadi; Seema Tendolkar; DeGraffenreid, Jeff
Subject:            Sampling exercises


Counsel:

We have completed our review of document samples for each of Lawson’s 10 selected custodians using Lawson’s
proposed search terms per custodian. The responsiveness rate for each custodian is set forth below.

Duane Hawkins – 8% responsive
James Cocca – 13.5% responsive
Kevin Matthies – 3.1% responsive
Krisstie Kondrotis – 3.6% responsive
Michelle Lohmeier – 2.6% responsive
Ron Rabe – 3.4% responsive
Tom Gentile – 8% responsive
Vic McMullen – 3.9% responsive
Wendy Crossman – 4.9% responsive
William Brown – .5% responsive

Regards,

Lee Budner
Associate
Arcadi Jackson, LLP
2911 Turtle Creek Blvd., Suite 800
Dallas, TX 75219
lee.budner@arcadijackson.com • www.arcadijackson.com
Main: 214.865.6458 • Direct: 214.865.6704 • Mob: 214.673.0894


DISCLAIMER
This e‐mail message is intended only for the personal use of the recipient(s) named above. This message may be an
attorney‐client communication and as such privileged and confidential and/or it may include attorney work product. If
you are not an intended recipient, you may not review, copy or distribute this message. If you have received this
message in error, please notify us immediately by e‐mail and delete the original message.




                                                           1
